       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

KURT BOOKHARDT, JERMAINE BELL,                       CIVIL ACTION: 19-13894
WARD GONZALES, KEITH INGRAHAM,
SCOTT KINLEY, ANTONIO ROBINSON,
RONALD STOUT, JEFFREY TAIT,
ALBERT TROYANI, PAUL
WEATHERSBY, RONALD WILSON, DANA
WOMACK, DREXELL ZIEGLER, AND
WILLIAM BOBBITT
                         Plaintiffs,

                     VERSUS

ASSOCIATED WHOLESALE GROCERS,
INC.
                      Defendant


                                     COMPLAINT
       NOW COMES, Plaintiffs, Jermaine Bell, Kurt Bookhardt, Ward Gonzales, Keith

Ingraham, Scott Kinley, Antonio Robinson, Ronald Stout, Jeffrey Tait, Albert Troyani, Paul

Weathersby, Ronald Wilson, Dana Womack, Drexell Ziegler, and William Bobbitt, who bring

this action pursuant to the Fair Labor Standards Act and complain against Defendant, Associated

Wholesale Grocers, Inc. (“AWG”), as follows:

                                  I. INTRODUCTION

1. Plaintiffs bring this action as under the Fair Labor Standards Act (“FLSA”),

   29 U.S.C. §§ 201, et seq. to recover unpaid overtime wages and statutorily authorized

   liquidated and penalty damages as well as reasonable attorney’s fees and costs associated

   with this litigation.

2. Defendant implemented and adhered to record-keeping and compensation policies and

   practices that intentionally misclassified plaintiffs as exempt from the FLSA’s overtime wage
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 2 of 8



   provisions and required employees to work hours in excess of 40 hours in a workweek but

   prohibited employees from properly recording all hours worked so that Defendant could

   avoid paying overtime compensation to its employees.

3. Defendant’s record-keeping and compensation policies and practices created and continue to

   create willful failures and refusals to pay proper minimum wage and overtime compensation

   to Plaintiffs.

                                         II. PARTIES

4. Plaintiffs, Jermaine Bell, Kurt Bookhardt, Ward Gonzales, Keith Ingraham, Scott Kinley,

   Antonio Robinson, Ronald Stout, Jeffrey Tait, Albert Troyani, Paul Weathersby, Ronald

   Wilson, Dana Womack, Drexell Ziegler, and William Bobbitt, are adult citizens of the

   United States.

5. Defendant, Associated Wholesale Grocers, Inc. is a Foreign Corporation authorized and

   doing business in Louisiana.

6. Plaintiffs are former employees of AWG.

                          III.    JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the action is

   brought under the Fair Labor Standards Act.

8. This Court has personal jurisdiction over Defendant because it conducts business and

   employs individuals in the judicial district.

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b); business records are kept and

   all or a substantial part of the events giving rise to the claims occurred within this judicial

   district, including but not limited to the unlawful employment and compensation practices

   described herein.
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 3 of 8



                             IV.    STATEMENT OF FACTS

10. AWG is the nation's largest cooperative food wholesaler to independently owned

   supermarkets, serving over 3,800 locations in more than half of the states in the country.

11. One of AWG’s distribution centers is located in Pearl River, Louisiana.

12. The Pearl River facility is extremely busy and employs regularly over 300 employees at a

   time. The work is fast paced and the vast majority of the workers work well over 40 hours

   per workweek.

13. Each plaintiff worked for AWG at various times between October 7, 2014 and present under

   the job title of “Supervisor”.

14. As a supervisor, Plaintiffs performed various administrative and manual tasks but did not

   supervise any employees.

15. As a supervisor, each plaintiff’s compensation changed from hourly to salary, and AWG

   ceased paying each plaintiff overtime wages even though he or she regularly worked

   significant hours in excess of 40 hours in a workweek.

16. AWG improperly classified Plaintiffs as being exempt from the FLSA’s overtime provisions.

17. Despite the title of “Supervisor”, Plaintiffs did not have the authority to hire or fire

   employees; they did not regularly supervise the same workers; they did not have the authority

   to discipline employees; and they did not have the authority to set employees schedules.

18. Their actual role was “Lead” rather than supervisor.

19. Moreover, Plaintiffs were required to perform manual labor, including but not limited to:

   unloading trucks, loading trucks, selecting product from warehouse shelves and placing it on

   pallets, operating forklifts, and cleaning the warehouse.

20. Each plaintiff was regularly scheduled to work exactly 8 hours a day and 40 hours every

   workweek, and he or she was required to take paid time off if he was not going to work his
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 4 of 8



   scheduled hours.

21. Plaintiffs regularly and routinely arrived at work and began working before their scheduled

   shift time, worked through their scheduled lunch break, and worked after their scheduled

   shift end time and on weekends. Due to Defendant’s record-keeping and compensation

   policies, Plaintiffs were prevented from recording their actual time worked on this time sheet,

   and consequently, they were not compensated for their actual time worked.

22. Each plaintiff frequently worked 12 to 14 hour days and 65 to 80 hours per workweek.

23. Even though Defendant used a timekeeping system that could accurately record their

   employee’s work hours, Defendant instructed Plaintiffs not to record their work hours even if

   the employees worked hours in excess of 40 hours in a workweek.

24. Defendant’s record-keeping and compensation policies and practices mandated that Plaintiffs

   not accurately record their actual work hours.

25. No AWG manager questioned or investigated why Plaintiffs worked hours outside of and in

   excess of their scheduled work time or whether they accurately reported all the hours she

   worked.

26. No AWG manager ordered Plaintiffs to cease working hours outside of and in excess of his

   or her scheduled work hours; rather, Defendant knowingly allowed and suffered Plaintiffs to

   work hours outside of and in excess of his or her scheduled work time.

27. No AWG manager investigated or ensured that Plaintiffs were being compensated for all

   hours worked, including the hours worked outside and in excess of his scheduled work time.

28. Defendant developed and implemented a policy to misclassify as many employees as

   possible as salaried non-exempt employees regardless of their job duties to avoid incurring

   any overtime compensation obligations.
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 5 of 8



29. Defendant’s record-keeping policy promoted the falsification of employee time sheets by

   prohibiting employees from reporting their work hours properly and accurately.

                                  V. FLSA VIOLATION

30. Defendant has gross annual sales equal to or greater than $500,000.

31. Defendant engaged in interstate commerce including but not limited to allowing its

   employees to handle, sell, produce, or otherwise work on goods or materials that came from a

   state other than Louisiana.

32. Plaintiffs, in their scope of employment with AWG, engaged in interstate commerce

   including but not limited to handling, producing, or otherwise working on goods or materials

   that came from a state other than Louisiana.

33. Plaintiffs, as an employee of Defendant, used the mail, telephone or other equipment to

   communicate across state lines.

34. At all relevant times, Plaintiffs were misclassified as exempt employees of Defendant.

35. As an employee of Defendant, each plaintiff’s major, main, principal or most important

   duties did not require advanced knowledge in a field of science or learning or the consistent

   exercise of discretion or judgment.

36. Each plaintiff’s primary duties did not include managing the enterprise or managing a

   customarily recognized department or subdivision of the enterprise.

37. Plaintiffs did not customarily or regularly direct the work of at least two or more full-time

   employees.

38. Plaintiffs did not have the authority to hire and fire other employees or make any other

   change in employee status.

39. Plaintiff’ primary duties did not include the performance of non-manual work directly related

   to the management or general business operations of Defendant or its customers.
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 6 of 8



40. Plaintiffs did not exercise discretion or independent judgment as to matters of significance to

   Defendant’s business operations or management.

41. Plaintiffs’ primary duties did not include the performance of work requiring advanced

   knowledge.

42. Defendant failed to keep accurate payroll records showing the total hours worked each day

   and week by its employees.

43. Defendant refused to pay Plaintiffs for any hours worked in excess of 40 hours in a

   workweek.

44. Plaintiffs regularly worked time that they were not permitted to record properly and for

   which he was not compensated properly or at all.

45. Plaintiffs regularly worked time in excess 40 hours in a workweek for which they were not

   compensated.

46. Defendant did not compensate Plaintiffs properly for all hours worked.

47. Defendant did not compensate Plaintiffs at an hourly wage equal to or greater than $7.25 per

   hour for each hour worked by each Plaintiff.

48. Defendant did not compensate Plaintiffs at a rate of one and one-half times Plaintiffs’ regular

   rate of pay for all hours each Plaintiff worked in excess of 40 hours in a workweek.

49. Defendant violated 29 U.S.C. §§ 206 & 207 by failing to compensate Plaintiffs properly.

50. Defendant knew that Plaintiffs worked hours for which they were not compensated properly.

51. Defendant failed to act in good faith when they promoted falsification of payroll records and

   refused to pay Plaintiffs properly for time worked.

52. Defendant either knew their conduct was illegal or showed reckless disregard as to whether

   their conduct violated the law.
       Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 7 of 8



53. Defendant’s actions constitute knowing, intentional and willful violations of the FLSA.

54. Plaintiffs were damaged as a direct and proximate result of Defendant’s actions, policies and

   practices and failure to compensate them properly.

55. Plaintiffs are entitled to recover from Defendant their unpaid minimum wages, unpaid

   overtime wages, liquidated damages, reasonable attorney’s fees and costs and judicial

   interest.

56. Each Plaintiff participated in previous litigation that was conditionally certified as a

   collective action that commenced on October 7, 2017 (Moody, et al., v Associated Wholesale

   Grocers, Inc, 2:17-10290).

57. As such, their claims relate back to the previous matter, and their claims should have tolled.

                               VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, Jermaine Bell, Kurt Bookhardt, Ward Gonzales, Keith

Ingraham, Scott Kinley, Antonio Robinson, Ronald Stout, Jeffrey Tait, Albert Troyani, Paul

Weathersby, Ronald Wilson, Dana Womack, Drexell Ziegler, and William and Bobbitton, pray

that the Court:

   a. Enter judgment declaring that Defendant’s policies and practices complained of herein

       violate the FLSA;

   b. Enjoin Defendant, its officers and agents from engaging in the policies and practices

       complained of herein;

   c. Enter judgment against Defendant and award to Plaintiffs, damages for unpaid minimum

       wages, unpaid overtime wages, liquidated damages, pre-judgment interest and post-

       judgment interest, all in amounts to be determined at trial;
   Case 2:19-cv-13894-CJB-DMD Document 1 Filed 11/26/19 Page 8 of 8



d. Enter judgment requiring Defendant to pay to Plaintiffs’ costs and expenses of bringing

   this action, including but not limited to reasonable attorney’s fees, expert’s fees and other

   costs.

e. Enter judgment awarding to Plaintiffs any and all further legal relief as this Court deems

   necessary, just and proper.



                                         Respectfully submitted,

                                         /s/Chad A. Danenhower
                                         Chad A. Danenhower, Bar # 32845
                                         Danenhower Law Firm, LLC
                                         212 Park Place
                                         Covington, LA 70433
                                         Phone: 985-590-5026
                                         Fax: 985-605-0525
                                         chad.danenhower@danenhowerlaw.com


                                         Dale E. Williams, Bar #18709
                                         212 Park Place
                                         Covington, Louisiana 70433
                                         Telephone: (985) 898-6368
                                         Facsimile: (985) 892-2640
                                         dale@daleslaw.com
